Citation Nr: 0112163	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol.

2.  Entitlement to service connection for superficial 
phlebitis.

3.  Entitlement to service connection for a rectal 
disability, claimed as recurrent rectal bleeding.

4.  Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active duty from February 1964 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied claims of entitlement to service 
connection for elevated cholesterol, superficial phlebitis, 
rectal bleeding and gout.


REMAND

Following a review of the file, the Board has determined that 
additional development is warranted with respect to the 
claims which are at issue in conjunction with this appeal. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the record reflects that in the veteran's May 
1999 substantive appeal, he requested a Board hearing.  The 
record contains a VA Form 21-4138, Statement in Support of 
Claim, dated in July 1999 and apparently authored by the 
veteran's representative, in which it was requested that the 
Board hearing request be canceled and that a local RO hearing 
be scheduled.  A RO hearing was held in August 1999.  
Subsequently, in correspondence from the RO to the veteran in 
June 2000, the RO referenced the veteran's request for a 
Board hearing asked the veteran to indicate if he wished to 
pursue scheduling a Board hearing.  No response was received 
from the veteran.  This matter requires resolution prior to 
the adjudication of this case.  

The veteran has filed claims of entitlement to service 
connection for elevated cholesterol, superficial phlebitis, 
recurrent rectal bleeding and gout, all of which require 
additional evidentiary development.   The VCAA provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A). 

The Board notes that no VA examination has been conducted 
since the veteran's retirement from service in 1990.  As will 
be explained in detail herein, a VA examination is necessary 
in order to address whether the currently claimed 
disabilities exist and if so are they related to the 
veteran's service.


With respect to the claim of entitlement to service 
connection for elevated cholesterol, a review of the service 
medical records reflects that upon his retirement evaluation 
conducted in May 1990, a cholesterol reading of 310 was made.  
Post service medical records show that a cholesterol reading 
of 292 was shown during testing conducted in August 1996.  
There is no more recent evidence.  A VA examination is 
necessary in order to determine if in fact elevated 
cholesterol is currently shown; whether this condition 
constitutes a disability; and if so whether it is related to 
the veteran's service. 

With respect to the veteran's claimed superficial phlebitis, 
the service medical records reflect that the veteran was 
treated in September 1975 for superficial phlebitis, at which 
time the right leg was normal and the left leg showed mild 
symptoms.  Upon retirement physical examination conducted in 
May 1990, there was no evidence of chronic phlebitis.  In 
hearing testimony provided in 1999, the veteran indicated 
that he experienced occasional leg pain and displayed his 
left leg/calf which revealed that it was purple and that 
there were visible veins.  As to this claim, a VA examination 
would be helpful in determining whether in fact the veteran's 
claimed superficial phlebitis is currently shown, and if so 
whether it is etiologically related to service. 

The veteran has also claimed entitlement to service 
connection for recurrent rectal bleeding.  Service medical 
records reflect that the veteran was treated for a large 
external hemorrhoid in July 1980; however, at that time it 
was noted that there was no bleeding.  Post service medical 
records reflect that the veteran was treated in August 1992 
at which time an assessment of rectal bleeding was made and 
it was thought that hemorrhoids were possibly the source.  
During hearing testimony presented in September 1999, the 
veteran reported that there was evidence of blood in his 
stool occasionally.  On VA examination, the examiner will be 
requested to identify whether the veteran currently has a 
rectal disability primarily manifested by bleeding, and if so 
whether it is etiologically related to service. 


Finally, the veteran has also claimed entitlement to service 
connection for gout.  Service medical records reflect 
complaints of foot and ankle pain.  Pain in the right foot 
was diagnosed as Morton's neuroma in May 1982.  Post-service 
medical records dated in May 1995 reflect that the veteran 
was seen due to complaints of left foot pain.  An assessment 
of rule out gout was made at that time.  In March 1998, an 
assessment of gout of the left ankle was made.  On VA 
examination, the examiner will be requested to identify 
whether the veteran currently has gout, and if so whether it 
is etiologically related to service.  

The VCAA provides that the VA shall notify a claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  Veterans Claims 
Assistance Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  While this case is in remand status, the Board 
finds that the RO should ensure that all notification 
requirements of VCAA are completed in full.  The RO is also 
free to undertake any additional evidentiary development it 
deems necessary.

Because the VCAA went into effect after the Statement of the 
Case issued in January 1999 and after the Supplemental 
Statement of the Case issued in March 2000, the Board has 
considered the applicability of Bernard v. Brown, 4 Vet. App. 
384 (1993).  In Bernard, the Court held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  Because this case is being 
remanded, the Board finds that the RO will have the 
opportunity to adjudicate the veteran's claims pursuant to 
this new legislation in the first instance, thereby 
preventing any potential prejudice to the veteran.


Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran, 
with a copy to his representative, and 
inform him of the type of information, or 
lay and medical evidence, that would best 
serve to substantiate his claims.  As 
part of this notice, the RO should 
specifically request that the veteran 
provide the names and addresses of any 
additional health care providers who may 
possess additional records pertinent to 
his claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  

2.  The RO should contact the veteran and 
his representative in order to clarify 
whether he desires a hearing before a 
member of the Board.  The veteran should 
be informed that if he does not respond 
to the RO's inquiry, it will be assumed 
that he does not desire a hearing.

3.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and etiology of his 
claimed disorders, to include elevated 
cholesterol; superficial phlebitis; a 
rectal disability, claimed as recurrent 
rectal bleeding; and gout.  If elevated 
cholesterol is identified, the examiner 
is requested to opine as to whether this 
constitutes a disability or is merely a 
laboratory finding.  If any claimed 
disability is identified, the examiner 
should opine as to whether it is as least 
as likely as not etiologically related to 
the veteran's service.  

In addressing the aforementioned 
questions, the examiner should review the 
veteran's medical history, including the 
service medical records, and should 
provide complete rationale for all 
conclusions reached.  If a specialist 
consultation is required, such should be 
arranged.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

4.  Thereafter, the RO should review all 
of the evidence of record, including any 
evidence obtained pursuant to this 
remand.  If, after reviewing this 
evidence, the RO determines that any 
additional development is warranted 
pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should undertake such development 
as it deems necessary.

5.  After the aforementioned development 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection.  If the benefits 
sought on appeal remain denied, in whole 
or in part, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


